F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             OCT 20 2003
                                  TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 DALE WAYNE GROSS,

          Plaintiff-Appellant,

 v.                                                        No. 03-1241
                                                            (D. Colo.)
 EVELYN KOURY; STEVEN                                 (D.Ct. No. 02-M-2441)
 BROWN, Jr.; JIM KEITH; MRS.
 JANE DOE ORTIZ,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, PORFILIO, Circuit Judge, and BRORBY,
Senior Circuit Judge.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Dale Gross, a pro se litigant and inmate at a state correctional facility in

Colorado, appeals the district court’s dismissal of his Amended Complaint under

42 U.S.C. § 1983 for failure to state a claim. We exercise jurisdiction under 28

U.S.C. § 1291 and affirm.



      In his initial complaint, Mr. Gross alleged certain prison officials violated

his right to be free from cruel and unusual punishment and equal protection under

the Eighth and Fourteenth Amendments. The magistrate judge issued an “Order

to File Amended Complaint and to Show Cause,” directing Mr. Gross to provide a

short and plain statement of his claims, as well as the specific acts and personal

participation of each defendant who allegedly violated his constitutional rights.

The order also required Mr. Gross to show he exhausted the Colorado Department

of Corrections’ three-step administrative grievance procedure.



      Mr. Gross responded by filing an Amended Complaint, which renewed his

allegations certain prison officials violated his right to be free from cruel and

unusual punishment and equal protection under the Eighth and Fourteenth

Amendments. Specifically, he alleged his case manager improperly denied him

indigent status, which resulted in him having insufficient funds, after paying his

litigation costs, to purchase personal postage and hygiene products such as soap,


                                          -2-
razors or toothpaste. He also alleged he “had to endure two months of solitary

confinement in order to get indigent hygiene.” He further alleged the warden and

assistant warden, as well as his case manager, ignored numerous kite requests,

sent directly to them, to turn up the heat in his cell during his two months of

solitary confinement or provide him grievance forms to contest the lack of heat

and hygiene items. Mr. Gross requested injunctive relief as well as unspecified

punitive and compensatory damages relating to his claims. Finally, he asserted he

could not exhaust his administrative remedies because prison officials refused to

furnish him the required grievance forms. 1




       The magistrate judge discharged the order to show cause why Mr. Gross’

complaint should not be dismissed for failure to exhaust administrative remedies.



       1
          Mr. Gross’ allegation prison officials prevented him from filing grievances could
theoretically raise a constitutional claim. However, he does not assert in his pleadings or
on appeal that this is a claim distinct from his personal hygiene or heat claims, or for a
purpose other than showing he could not exhaust administrative remedies. For this
reason, we will not address the grievance claim as a separate issue on appeal. Even if Mr.
Gross intended to make such a claim, we note similar grievance issues have been rejected
on the basis they do not raise a protected liberty interest requiring the procedural
protections envisioned by the Fourteenth Amendment. See Buckley v. Barlow, 997 F.2d
494, 495 (8th Cir. 1993) (holding state prison officials’ failure to accept an inmate’s
grievance form, concerning his ability to pay for hygiene products and postage, did not
rise to a constitutional violation).


                                            -3-
In so doing, the magistrate judge relied on Mr. Gross’ allegation he could not

exhaust his remedies because prison officials denied him grievance forms. A few

days later, the district court sua sponte dismissed Mr. Gross’ civil action, stating

only that “the court is unable to find any factual allegations that would support a

claim for a violation of the plaintiff’s rights protected by the United States

Constitution. Nothing that the plaintiff alleges constitutes a violation of the

Eighth or Fourteenth Amendments.”



       On appeal, Mr. Gross claims the prison officials are continuing to deny him

hygiene products, which he cannot afford after paying his legal costs for post-

conviction relief and civil rights litigation. With respect to dismissal of his

Amended Complaint, Mr. Gross asserts the district court misapplied the law and

“[i]t is cruel and unusual [punishment] for inmates to have to choose between

hygiene and asserting rights held under the constitution.” 2 He also raises on

appeal numerous other arguments concerning issues not raised or addressed in the

district court.




       2
        A reading of Mr Gross’ appeal suggests he is no longer raising his Fourteenth
Amendment equal protection claim or his Eighth Amendment personal postage claim.
We will not consider issues not raised on appeal. See Grant v. Pharmacia & Upjohn Co.,
314 F.3d 488, 494 (10th Cir. 2002).


                                          -4-
       We begin our analysis with the standard by which we must review the

dismissal of Mr. Gross’ Amended Complaint. Pursuant to either 28 U.S.C.

§ 1915(e)(2)(B)(ii) or 42 U.S.C. § 1997e(c)(1), the district court must dismiss an

action if it fails to state a claim on which relief can be granted. Under either

statute, we apply a de novo standard of review for dismissal of a prisoner’s §

1983 complaint for failure to state a cause of action. See Perkins v. Kansas Dept.

of Corr., 165 F.3d 803, 806 (10th Cir. 1999). 3 “Dismissal of a pro se complaint

for failure to state a claim is proper only where it is obvious that the plaintiff

cannot prevail on the facts he alleged and it would be futile to give him an

opportunity to amend.” Id. “In determining whether dismissal is proper, we

must accept the allegations of the complaint as true and ... construe those

allegations, and any reasonable inferences that might be drawn from them, in the

light most favorable to the plaintiff.” Id. If the district court does not provide

specific grounds for dismissal, we may affirm a district court’s dismissal on any

grounds supported by the record. See Ruiz v. McDonnell, 299 F.3d 1173, 1182

(10th Cir. 2002), cert. denied, 123 S. Ct. 1908 (2003).


       3
         In this case, it is unclear which statute the district court relied on in dismissing
Mr. Gross’ claim. In Perkins, this court determined the same de novo standard for Rule
12(b)(6) dismissals, under the Federal Rules of Civil Procedure, applied to dismissals
under 28 U.S.C. § 1915(e)(2)(B)(ii). 165 F.3d at 806. It follows the same de novo
standard applies to § 1997e(c)(1) dismissals, given the language of the two statutes is
almost identical. Compare 28 U.S.C. § 1915(e)(2)(B)(ii) with 42 U.S.C. § 1997e(c)(1).


                                              -5-
      On appeal, this court construes pro se pleadings liberally, applying a less

stringent standard than formal pleadings drafted by lawyers. See Haines v.

Kerner, 404 U.S. 519, 520 (1972). Even though we construe such pleadings

liberally, it is not the proper function of this court to assume the role of advocate

for the pro se litigant, see Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991),

or supply additional facts or construct a legal theory which assumes facts not

pleaded, see Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).



      With these standards in mind, we turn to the constitutional issues raised. It

is well established the Eighth Amendment requires prisoners to be provided

“humane conditions of confinement guided by ‘contemporary standards of

decency.’” Penrod v. Zavara, 94 F.3d 1399, 1405 (10th Cir. 1996), (quoting

Estelle v. Gamble, 429 U.S. 97, 103 (1976)). Humane conditions include the

basic elements of hygiene and heat. See, e.g., Penrod, 94 F.3d at 1405-06

(holding basic elements of hygiene include access to toothpaste); Mitchell v.

Maynard, 80 F.3d 1433, 1443 (10th Cir. 1996) (determining lack of heat for an

extensive period presents an Eighth Amendment claim); Myers v. Hundley, 101

F.3d 542, 543-44 (8th Cir. 1996) (stating long-term, repeated deprivation of

hygiene products, such as soap and toothpaste, violates Eight Amendment).




                                          -6-
      In order for a plaintiff to succeed on a claim that the conditions of his

confinement violated the Eighth Amendment, he must allege: 1) the deprivation

is “sufficiently serious,” and 2) the prison officials acted with “deliberate

indifference” to the inmate’s health and safety. Penrod, 94 F.3d at 1405-06.

While prisoners must receive humane conditions of confinement, mere discomfort

or temporary adverse conditions which pose no risk to health and safety do not

implicate the Eighth Amendment. See Hudson v. McMillan, 503 U.S. 1, 9 (1992);

Trammell v. Keane, 338 F.3d 155, 165 (2d Cir. 2003); Dellis v. Corrections Corp.

of Am., 257 F.3d 508, 511 (6th Cir. 2001).



      In this case, Mr. Gross alleged his cell lacked adequate heat for two months

while in solitary confinement. However, he is no longer in solitary confinement

and never alleged any actual physical injury resulted from the alleged inadequate

heat. Therefore, he fails to state a claim for the purpose of obtaining injunctive

and compensatory relief available under 42 U.S.C. § 1997e. See Perkins, 165

F.3d at 807 & n.6. While he requested punitive damages recoverable under

§ 1997e, see Searles v. Van Bebber, 251 F.3d 869, 880 (10th Cir. 2001), cert.

denied, 536 U.S. 904 (2002), he failed to allege the deprivation was so severe it

posed a serious health risk or constituted anything more than mere discomfort.

Such a claim does not implicate the Eighth Amendment. See Hudson, 503 U.S. at


                                          -7-
9. For these reasons, the district court properly dismissed Mr. Gross’ Eighth

Amendment claim relating to the adequacy of heat in his cell.



       After providing him an opportunity to amend, the district court also

properly determined Mr. Gross’ Eighth Amendment hygiene claim failed to state a

cause of action. Mr. Gross specifically alleged he lacked two necessary hygiene

items – soap and toothpaste. Under the law in this circuit, deprivation of such

items for an extended period of time can implicate the Eighth Amendment. 4 See

Penrod, 94 F.3d at 1405-06. However, in his Amended Complaint, Mr. Gross did

not claim he suffered any actual injury resulting from the lack of these hygiene

products. Thus, he failed to state a claim for which compensatory relief may be

granted. See Perkins, 165 F.3d at 808 n.6.



       Admittedly, on appeal Mr. Gross claims the alleged deprivation of hygiene

products is ongoing, which is consistent with his request in his Amended

Complaint for injunctive relief and punitive damages. 5 For the first time on

       4
         Mr. Gross fails to allege why the lack of a razor poses a health or safety risk to
him, as required to allege a violation under the Eighth Amendment for inhumane
conditions of confinement. Therefore, we find the district court also properly dismissed
Mr. Gross’ claim with respect to that item.

       5
        This court has determined injunctive relief and punitive damages are available
under 42 U.S.C. § 1997e(e), regardless of whether actual physical injury occurs. See

                                             -8-
appeal, he also claims he suffered actual injury because the lack of soap has

caused him to be “plagued by chronic and inflamed psoriasis,” and he is likely to

suffer tooth decay and other dental problems. However, the crux of his argument

rests simply on vague and general allegations that he lacks sufficient funds to

cover both the costs of litigation and personal hygiene products. In neither his

Amended Complaint nor his appeal brief does he provide any specific allegations

as to the actual costs of the hygiene products in comparison to his actual or future

litigation costs, or make an allegation that his litigation costs are necessary for the

purpose of successfully pursuing his claims. See Myers, 101 F.3d at 544-45. In

other words, he has not alleged that foregoing some litigation costs, in lieu of

purchasing a bar of soap or a tube of toothpaste, would prejudice him in any legal

proceedings nor exactly how it would prejudice him.



      We recognize that Mr. Gross, as an inmate, has a right to humane

conditions of confinement, Penrod, 94 F.3d at 1405, and access to the courts for

the purpose of pursuing post-conviction and habeas relief claims, and, to a more

limited extent, civil rights claims. See Lewis v. Casey, 518 U.S. at 343, 354-55

(1996). However, as his allegations now stand, he has simply made a personal




Perkins, 165 F.3d 808 & n.6; Searles, 251 F.3d at 880.


                                           -9-
choice between spending his funds on hygiene products or unspecified litigation

costs. This is insufficient to state a claim on which relief may be given. Because

Mr. Gross has failed to state a claim, we need not determine whether he

sufficiently alleged the named prison officials possessed the requisite personal

involvement, see Olson v. Stotts, 9 F.3d 1475, 1477 (10th Cir. 1993), or acted

with “deliberate indifference” to his health or safety. Penrod, 94 F.3d at 1405-06.



       Finally, for the first time on appeal, Mr. Gross asserts arguments in support

of issues not raised before the district court in this action. Generally, this court

will not exercise jurisdiction on issues not raised nor addressed below. See

Walker v. Mather (In re Walker), 959 F.2d 894, 896 (10th Cir. 1992) (relying on

Singleton v. Wulff, 428 U.S. 106, 120 (1976)). Accordingly, we will not address

those issues here. 6



       For the reasons stated, we AFFIRM the district court’s dismissal of Mr.


       6
         This includes Mr. Gross’ newly raised argument that the Colorado Department
of Corrections’ stipend and pay policy is unconstitutional because it is “designed to deny
meaningful assistance to inmates in obvious need.” We note that the case on which Mr.
Gross relies, Gluth v. Kangas, 951 F.2d 1504, 1508-09 (9th Cir. 1991), is distinguishable
from this case. Unlike here, in Gluth, the constitutionality of Arizona’s indigent policy
was directly before the district court and resolved on summary judgment based on
uncontroverted facts on the actual costs of personal hygiene items and essential legal
supplies. Id.


                                           -10-
Gross’ action against all the defendants. We grant Mr. Gross’ motion to proceed

to pay the filing fee in partial payments, reminding him he is obligated to make

partial payments until the entire fee is paid.



      The mandate shall issue forthwith.



                                        Entered by the Court:

                                        WADE BRORBY
                                        United States Circuit Judge




                                          -11-